NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN A. TANNER,                              No.    19-35854

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00456-DCN

 v.
                                                MEMORANDUM*
WILLIE COWELL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Stephen A. Tanner appeals pro se from the district court’s order denying a

preliminary injunction in his 42 U.S.C. § 1983 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an

abuse of discretion. Jackson v. City & County of San Francisco, 746 F.3d 953,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
958 (9th Cir. 2014). We affirm.

       The district court did not abuse its discretion by denying Tanner’s motion

seeking to enjoin defendant Idaho Department of Fish and Game’s use of

roadblocks at wildlife check stations because Tanner failed to demonstrate that

such relief is warranted. See id. (plaintiff seeking preliminary injunction must

establish that he is likely to succeed on the merits, likely to suffer irreparable harm

in the absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Tanner’s request for this court to issue an injunction, set forth in the opening

brief, is denied.

       AFFIRMED.




                                           2                                      19-35854